Citation Nr: 0418715	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-00 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the veteran is entitled to compensation under 
38 U.S.C.A. § 1151 for residuals of procedures for treatment 
of neck cancer performed on July 19, 1991, and November 13, 
1991.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from October 1941 to 
November 1943.  He was awarded a Purple Heart for injuries he 
received while serving on the U.S.S. Astoria.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  In that determination, the RO denied several 
claims for compensation including entitlement to compensation 
under 38 U.S.C.A. § 1151 for disability resulting from 
treatment related to neck cancer.  The Board notes, that in 
the VA-9, substantive appeal, received in December 2001, the 
veteran limited his appeal to the issue regarding the 1151 
claim regarding the post-operative residuals following the 
treatment for his neck cancer.  

In March 2004, the Board sent the veteran a correspondence 
regarding clarification of his representation.  A VA Form 21-
22, Appointment of Veterans Service Organization as 
Claimant's Representative form, dated in September 2000 shows 
that the veteran elected Disabled American Veterans (DAV) to 
represent him before VA.  However, the record also shows that 
the veteran elected Virginia Y. Middleton, Attorney at Law, 
to represent him in all VA matters (see the photo-copied 
letter ofAugust 14, 2001).  The Board informed that veteran 
that VA regulations permit only one representative at any one 
time on the same appeal.  The veteran was asked to clarify 
his representative of choice within 30 days from the date of 
the correspondence.  The veteran was told that if he did not 
respond within that time, appellate review would resume with 
DAV as his representative of record.  To date, the veteran 
has not responded; therefore, the Board will proceed in this 
matter recognizing only DAV as the veteran's representative.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the if 
further action is required on his part.




REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (hereinafter, "VCAA" or "the Act"), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted.  The 
VCAA, made significant changes to the VA's duty to notify and 
to assist claimants for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The notice requirement of the VCAA must 
notify the claimant of any evidence that is necessary to 
substantiate the claim, which evidence VA will attempt to 
obtain and which evidence the claimant is responsible for 
producing, and request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002)

The record reflects that the RO has not notified he veteran 
and his representative of the information and medical or lay 
evidence necessary to substantiate his claim of entitlement 
to compensation under 38 U.S.C.A. § 1151 for residuals of 
procedures for treatment of neck cancer performed on July 19, 
1991, and November 13, 1991.  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  In particular, the 
RO should provide notice to the veteran 
of (1) the information and evidence not 
of record that is necessary to 
substantiate the claim; (2) the 
information and evidence that the VA will 
seek to provide; (3) the information and 
evidence that the claimant is expected to 
provide; and (4) notice that the claimant 
is to provide any evidence in his 
possession that pertains to the claim 
entitlement to compensation under 
38 U.S.C.A. § 1151 for procedures for 
treatment of neck cancer performed on 
July 19, 1991, and November 13, 1991.  
Duplicate copies of evidence currently in 
the file need not be submitted.  

2.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess records pertinent to his 
claim.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.

3.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




